Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 15, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bekele (US Patent Application US 2003/0099813 A1, published 29 May 2003, hereinafter Bekele) and evidence provided by Chaudhary.
Regarding claim 1, Bekele teaches a polymeric film (i.e., an article) including at least one layer, the at least one layer including a polyvinylidene chloride composition, the composition including 100 parts, by weight of the composition, of a polyvinylidene chloride (i.e., VDC) copolymer; between 0.1 to 10 parts by weight, which includes that presently claimed, such as 7, 8, 9 and 10 parts by weight of the composition, of a stabilizer (i.e., 7, 8, 9, 10 wt.% of a stabilizer based on total weight of the composition); and between 0.1 to 10 parts by weight, which includes that presently claimed, such as 2, 3 and 4 parts by weight of the composition, of a  lubricant (i.e., 2, 3 and 4 wt% of a lubricant based on total weight of the composition) (Abstract and paragraphs 0091 and 0098), and between 0.1 and 10 parts, by weight of the composition, of a hydrophilic clay (Abstract).  Since the composition does not require any components other than the stabilizer, the lubricant, and the hydrophilic clay, the remaining amount would necessarily be the amount of the polyvinylidene chloride.  Therefore, the vinylidene chloride copolymer is 70 (100-10-10-10) to 99.7 wt.% (100-0.1-0.1-0.1) of the total composition, which includes the presently claimed range.  Bekele teaches a VDC copolymer with 8.5 wt.%  methyl acrylate 
As set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
While Bekele does not explicitly disclose a specific crystallization time of the composition at 35°C and a specific oxygen transmission rate as measured in accordance with ASTM D 3985, as presently claimed, given that Bekele teaches the composition being substantially identical to the presently claimed composition, it is clear that the composition of  Bekele would inherently have the substantially identical crystallization time and oxygen transmission rate as measured in accordance with ASTM D 3985, as presently claimed.
While there is no disclosure that the polymeric film of Bekele is a packaging film for food application as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. packaging film for food application, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art polymeric film of Bekele “that provides good moisture vapor and oxygen barrier properties” (paragraph 0010) and further that the prior art structure which is a polymeric film identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). See MPEP 2112.01 (I).
Regarding claim 6, Bekele teaches the elements of claim 1, and Bekele teaches the use of PLASCHEK 775 as the epoxidized soybean oil (paragraph 0078 and Table 1, Component ESO).
Chaudhary et al. (“Dialkyl furan-2,5-dicarboxylates, epoxidized fatty acid esters and their mixtures as bio-based plasticizers for poly(vinylchloride),” J.Appl.Poly.Sci., pp. 42382, published 2015, hereinafter Chaudhary) disclose that the product PLAS-CHEK 775 st column, 2nd paragraph).
Regarding claim 15, Bekele teaches the elements of claim 1, and he further teaches in a three-layer film, wherein the layer 31, the inner layer, comprises vinylidene chloride composition and layers 32 and 33 correspond to the claimed first and second surface layers (paragraphs 0055-0058 and Figure 3, presented below).


    PNG
    media_image1.png
    603
    1147
    media_image1.png
    Greyscale


Regarding claim 18, Bekele teaches the elements of claim 15.  While Bekele does not explicitly disclose the film is "in contact with a gassy cheese", the recitation in the claims that the three layer film is "in contact with a gassy cheese" is merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states  that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner's position that the intended use recited in the present claims does not result in a structural difference between the presently claimed 

Alternatively, Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bekele (US Patent Application US 2003/0099813 A1, published 29 May 2003, hereinafter Bekele) in view of Beyer et al. (US Patent Application 2009/0123678 A1, published 14 May 2009, hereinafter Beyer).
Regarding claim 18, Bekele teaches the elements of claim 15, Bekele does not explicitly teach his three-layer film is "in contact with gassy cheese".
Beyer teaches a composition comprising at least one vinylidene chloride polymer and at least one plasticizer wherein at least one vinylidene chloride polymer comprises vinylidene chloride and at least one alkyl acrylate such as methyl acrylate (Abstract), the composition is used in a film (paragraph 0003), and the  film is a multilayer film composed of more than one layer preferably composed of at least two different compositions, advantageously extending substantially the length and breadth dimensions of the film (paragraph 0040), and an example of the plasticizer is an epoxidized soybean oil (paragraph 0069), a processing aid is incorporate into the 
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the three-layer film of Bekele as a wrap for gassy cheese as taught by Beyer.  Beyer and Beyer are analogous art as they are both drawn to a film formed by similar vinylidene chloride-alkyl acrylate copolymers in similar formulations, so one of ordinary skill in the art have a reasonable expectation of success in using the multilayer film of Bekele in the application taught by Bekele.

Response to Arguments
Applicant's arguments filed 15 Nov. 2021 have been fully considered, but they were not persuasive. 
Applicant amended claims 1, 6, 15, and 18.
Applicant argues that references cited in the Office Action mailed 17 May 2021 do not suggest or disclose a packaging film for food application in which the composition has a crystallization time greater than 50 minutes to crystallization at 35⁰C.
However, as presented above, the polymeric film of Bekele and the claimed packaging film for food application do not differ in any structural aspect that would prevent the polymeric film of Bekele to be used as a packaging film for food applications.
Further, as presented above, while Bekele does not explicitly disclose a specific crystallization time of the composition at 35°C, given that Bekele teaches the composition being substantially identical to the presently claimed composition, it is clear 
Applicant argues that the standard specification for food packaging and pharmaceutical product packaging are different from each other, and Bekele does not recognize the technical significance for the specific OTR value.
However, Bekele does disclose that his invention provides good moisture vapor and oxygen barrier properties (paragraph 0010).
Applicant argues that the examiner has used impermissible hindsight reconstruction in picking, choosing, and combining various disclosures of the cited references in an attempt to arrive at applicant’s claimed invention.
However, claim 1 is rejected based on the single reference, Bekele.  No picking, choosing, nor combining of various disclosures are employed in this rejection, and a substantially similar rejection of claim 1, based on Bekele, was affirmed by the Patent Trial and Appeal Board (Decision mailed 08 Jan. 2021).  
Further, the combination of Bekele and Beyer was affirmed by the Board (see page 8 of the Decision mailed 08 Jan. 2021).
Applicant argues that the claimed composition is an optimized composition with improved processability and excellent resistance to splitting and breakage, by varying content of the plasticizer and acrylate polymer, and permeable barrier properties, by having a crystallization time at 35⁰C of more than 50 minutes.

an applicant may overcome a prima facie case of obviousness by establishing ‘that the [claimed] range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.’  That same standard applies when, as here, the applicant seeks to optimize certain variables by selecting narrow ranges from broader ranges disclosed in the prior art.  Moreover, the applicant’s showing of unexpected results must be commensurate in scope with the claimed range.  (Peterson, 315 F.3d at 1330).
The data is not commensurate in scope with the scope of the prior art given that no OTR data is provided for formulations outside of the claimed range that incorporates an acrylate polymer, given that Bekele teaches the inclusion of this polymer.  With regard to crystallization time, Example 4 (with an MA wt.% of 7.5) has a higher crystallization time than Example 5 (with an MA wt.% of 7.7), so it is not clear what aspects of the formulation are responsible for Examples 1-3 to fall outside of the claimed crystallization time, since all other aspects of the formulations are within the claimed compositional ranges.
Further, there is no proper side-by-side comparison. The closest side-by-side comparison would be Example 8 and Comparative Example A, wherein the comparison attempts to show the criticality of using the acrylic polymer in a composition; however, not only 
Applicant argues that “when an applicant timely submits evidence traversing a rejection, the examiner must reconsider the patentability of the claimed invention.”
However, applicant does not cite the evidence that has not been considered by the examiner or the PTAB in their affirming opinion in support of the examiner’s claim rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787